

[Translation]


Woori Bank must explain the material contents hereof to the Borrower, and
deliver the General Terms and Conditions for Bank Credit Transactions and a copy
of this Credit Facility Agreement to the Borrower.



Person in Charge
Reviewed by
Signed by
 
 
 
 



Stamp Tax of Korea: KRW
Namdaemun Tax Office
Approval for Tax-Payment Post Clearance No. 2002-39



Credit Facility Agreement
(For Corporate Borrower)


To:     Woori Bank                            March 11, 2013




Borrower: Amkor Technology Korea, Inc. (seal)
Representative Director Joo-Ho Kim
Address: 280-8, Sungsoo-dong 2-ga,
Sungdong-gu, Seoul


Seal Authenticity Verification
 



The Borrower hereby acknowledges and agrees that, in entering into a transaction
with Woori Bank (the “Bank”) as contemplated by the terms of this credit
facility agreement, the “General Terms and Conditions for Bank Credit
Transactions (For Corporate Borrower) (in case of loans secured by comprehensive
deposit passbook account and overdraft, including general terms and conditions
for deposit transactions) shall apply, and hereby also agree to the following
terms:


Article 1.    Transaction Terms


The terms of the transaction are as follows:

Woori Bank

--------------------------------------------------------------------------------





Classification of Credit Facility (Credit Type)
Foreign Currency Loan
Transaction Category
□ credit line R separate credit
Amount of Credit Facility (Limit)
USD 150,000,000
Drawdown Date
March 11 , 2013
( )
Maturity Date
□      , 20xx
R 54 months from the commencement date of this Credit Facility Agreement
Interest Rate
[intentionally deleted]
[intentionally deleted]
Default Interest:
Article 3(5) of the General Terms and Conditions for Bank Credit Transactions
shall apply, and interest in arrears shall be added to the loan interest rate
set forth in Article 1(5) on the basis of the actual number of days elapsed;
provided, that in case of default interest to which interest in arrears is added
exceeding the maximum default interest and any foreign currency loan where fixed
rate is applied, maximum default interest shall apply.
Less than 3 months:
Interest rate + 8% p.a.
Not less than 3 months
Interest rate + 9% p.a.
Maximum default interest
17%
□ Floating (select Article 3(2)(ii) of the General Terms and Conditions)
R Foreign Currency Funding-Linked Base Interest Rate + 1.75% p.a.
□3M KORIBOR+( )%
□others ( )
Calculation of Interest and Default Interest
Calculated on a daily basis based on 365 days a year (provided that, in foreign
exchange transactions, the international practice, commercial business practice,
etc. shall be followed)
[intentionally deleted]
 
[intentionally deleted]
 
Prepayment Fee
Prepayment fee shall apply pursuant to the calculation method determined by
Article 10 as follows:
-    Prepayment fee = Prepaid Amount X Prepayment fee rate X (Remaining loan
period / Loan period)
-    Prepayment fee rate : 1.0%




Drawdown
□ full loan amount is advanced on the drawdown date
R loan amount is drawn in installments after the Bank confirms purpose of loan
proceeds and the amount required through evidentiary documents or goods
□ loan amount is drawn upon according to the request of the Borrower who is in
eligible condition.
□ others ( )


Woori Bank

--------------------------------------------------------------------------------



Repayment Method
□ bullet repayment at maturity
□ repayment in installments on    month basis for    years commencing on
(date/month/year) after a grace period of     _year   months from the drawdown
date
□ repayment at the discretion of the Borrower; provided, that the full amount of
loan shall be repaid on or prior to the expiry of the first revolving period and
at maturity (note)
Rothers (Repayment of U$5,000,000 shall be made in installments of every
three(3) months after the grace period of 1 year and 6 months from the first
Drawdown date )
* Please note that any amount deposited into the repayment account through the
ATM or e-banking media after the business hours of the Bank may be deemed not to
have been received on that day.
Interest Payment Dates and Method
□ first interest shall be payable on the date of first drawdown, and interest
accrued thereafter shall be payable in advance on the last interest
determination date of interest paid
□ payable in advance on or before the date immediately preceding the date of
draft
R first interest shall be payable within 3 month from the date of first
drawdown, and the interest accrued thereafter shall be payable within 3 month
from the date immediately following the last interest determination date with
respect to interest paid
□ payable on the date of repayment of principal of installment or the payment
date of monthly deposit
□ payable on maturity
□ payable on the monthly settlement date as determined by the Bank (note)
□ others ( )
[intentionally deleted]
 

Note) in case of loans secured by comprehensive deposit passbook account and
overdraft


Article 2.     Default Interest


(1)
As to any due but unpaid interest, installment payment of principal, and
installment payment of principal and interest, a default interest thereof shall
be paid immediately.



(2)
If there is a failure to satisfy the debt on the maturity date or the loan
becomes accelerated pursuant to Article 7 of General Terms and Conditions for
Bank Credit Transactions, a default interest shall be paid immediately as to the
outstanding credit facility amount.



(3)
[intentionally deleted]



Article 3.    Change of Loan Interest Rate

Woori Bank

--------------------------------------------------------------------------------





(1)
[intentionally deleted]



(2)
[intentionally deleted]



(3)
[intentionally deleted]



(4)
[intentionally deleted]



(5)
[intentionally deleted]



(6)
[intentionally deleted]



(7)
[intentionally deleted]



(8)
There are two applicable standards to set base interest rates for foreign
currency loan, that is, “LIBOR-linked base interest rate” and “Foreign currency
funding rate-linked base rate.” The “LIBOR-linked base interest rate” is decided
by applicable term LIBOR rate of one business day prior to drawdown date, and
“Foreign currency funding-linked base rate” is decided by applicable term LIBOR
rate of one business day prior to drawdown date plus average foreign currency
funding spread in recent 3 months. The 3 months (or 6 months) LIBOR and foreign
currency funding spread and Foreign currency funding rate-linked base rate,
which are applied to each base interest rate change on drawdown date and every 3
months (or 6 months) from the date, and The 3 months (or 6 months) LIBOR is the
interest rate that “BBA’s public announced at 11 o’clock A.M. in London, England
offered by public confident telecom companies (Reuter, Bloomberg, etc.) The rate
changes in every 3 months (or 6 months).



(9)
[intentionally deleted]



(10)
[intentionally deleted]



Article 4.     [intentionally deleted]


Article 5.     [intentionally deleted]


Article 6.     [intentionally deleted]


Article 7.     [intentionally deleted]

Woori Bank

--------------------------------------------------------------------------------





Article 8.     [intentionally deleted]


Article 9.     [intentionally deleted]


Article 10.    Prepayment Fees


(1)
If the Borrower prepays the loan provided by the Bank prior to the agreed
maturity date (including, if the maturity is extended, the maturity date as
extended; hereinafter the same), the Borrower shall pay the Bank the prepayment
fees as set forth in Article 10(2) below.



(2)
The prepayment fees set forth in Article 1(10) shall be calculated in accordance
with the following method:



1.
“Prepaid Amount” shall mean an amount of the loan prepaid prior to the agreed
due date or, in case of a loan to be repaid in installments, an amount of the
loan prepaid prior to the due date of any installment repayment.



2.
“Remaining Period” shall mean a period from the date of prepayment to a date
prior to the agreed due date or, in case of a loan to be repaid in installments,
the Remaining Period shall be calculated with respect to each scheduled
installment repayment, and, in case of prepayment of a loan in part, the
prepayment shall be applied in the order of the installment payment of which the
due date comes first; provided, that if the period from the drawdown date until
the maturity date exceeds 3 years, “Remaining Period” shall mean a period until
a day prior to the third anniversary of the prepayment date.



3.
“Loan Period” shall mean a period from the drawdown date until a day prior to
the loan maturity date set forth in Article 1(4) (in case of a loan to be repaid
in installments, it shall be calculated with respect to each scheduled
installment repayment); provided, that if the period from the drawdown date
until the maturity date exceeds 3 years, the loan maturity date shall be the
third anniversary of the loan maturity date.



(3)
In any of the following cases, the prepayment fees shall be exempted:



1.
If the Remaining Period is less than 1 month;




Woori Bank

--------------------------------------------------------------------------------



2.
If the Bank collects the loan prior to the maturity date for the reason of
acceleration or otherwise as set forth in the “General Terms and Conditions for
Bank Credit Transactions;”



3.
If the loan extended to the workout company or rehabilitation company is repaid
before the due date by an agreement with the Bank;



4.
If the loan is an outside source loan, excluding a credit line loan (including a
passbook loan), consumer financing and a loan subject to the limit of a maximum
amount;



5.
If the full amount of the “Floating Prime-Rate loan” is prepaid within 1 month
from the interest rate change date due to the increase of Prime-Rate by the
Bank;



6.
If the “6-month, 1-year, 5-year floating rate based loan” is fully prepaid
within 1 month from any interest rate change date by the reason that Bank
changes “6-month, 1-year, 5-year floating rate base rate” by applying the
“adjustment factor”;



7.
If the amount of credit facility does not exceed the amount of deposits in a
savings account or a regular installment savings account with the Bank, a
beneficiary certificate of the Bank or financial bonds, housing subscription
deposit account, comprehensive housing subscription savings that could be
utilized as security;



8.
If the loan is repaid after the third anniversary of the initial drawdown date
including the extension of period, if extended.



Article 11.     Stamp Tax


(1)
The Borrower and the Bank shall be responsible for all stamp taxes relating to
this Agreement on a 50-50 basis.



(2)
If the Bank pays on behalf of the Borrower any stamp tax payable by the Borrower
under Paragraph (1) above, the Borrower shall promptly repay the Bank such stamp
tax amount pursuant to Article 4 of the General Terms and Conditions for Bank
Credit Transactions.




Woori Bank

--------------------------------------------------------------------------------



Article 12.    [intentionally deleted]


Article 13.    Currency and Exchange Rate


The Principal and interest of a foreign currency loan may be repaid in the
foreign currency in which the loan was extended or Korea Won, and in case of
repayment in Korean Won, an applicable exchange rate shall be the telegraphic
transfer selling rate to the customers as of the date of repayment.


Article 14.     Security; Insurance


Unless otherwise expressly communicated by the Bank, the Borrower shall grant to
the Bank the facilities constructed or installed with the funds from the credit
facility extended hereby, together with the land and buildings at which they are
established and other facilities inside of them, as security in favor of the
Bank, and if requested by the Bank, the Borrower shall subscribe to insurances
in such types and amounts as agreed to by the Bank and shall grant pledge over
the rights to claim the insurances proceeds in favor of the Bank.


Article 15.     [intentionally deleted]


Article 16.    [intentionally deleted]


Article 17.    Submission of Materials, etc.


(1)
The Borrower shall submit to the Bank the following materials which are
requested to be periodically submitted pursuant to Articles 17 and 19 of General
Terms and Conditions for Bank Credit Transactions, and, at the request of the
Bank, submit any other materials necessary for the post drawdown supervision of
the credit facility:



1.
Every quarter: a value added tax report, a total balance schedule, a table of
status of liabilities, a list of buyers, and a table of estimated sales per
goods, etc.;



2.
Every half year: a semi-annual financial statement, a value added tax report, a
total balance schedule, a table of status of liabilities, a list of buyers, and
a table of estimated sales per goods, etc.;




Woori Bank

--------------------------------------------------------------------------------



3.
Every year: an audit report prepared by CPA (final financial statements),
consolidated financial statements, corporate registry extracts, business
registration certificate, shareholders’ registry, articles of incorporation, a
summary sheet of earned income taxes withheld, business plan, estimated
financial statements (for 3 years), information on major business partners,
copies of various permits, approvals and documents relating to certified
technology (KS, ISO, patent, etc.), confirmation letter on labor disputes, other
operating manuals for goods, reference materials regarding the Borrower’s
industry, etc.; and



4.
At any time: total balance schedule, table of status of liabilities, document
confirming use of proceeds, etc.



(2)
The Borrower shall, at the request of the Bank, submit to the Bank the following
materials which the Bank, at the time of evaluating the credit standing of the
Borrower, requests for the purpose of understanding the Borrower’s status of
foreign exchange risks and its management thereof:



1.
Status of management system on FX risks and rules on management of FX risks;



2.
Status of procurement, and use/operation, of foreign currency funds; and



3.
Status of transactions of foreign-currency denominated derivatives.



Article 18.    Other Special Agreement



Woori Bank

--------------------------------------------------------------------------------



[intentionally deleted]
Borrower




 
If there is any conflict or discrepancy between the Korean version of this
Agreement and the English version of this Agreement, the Korean version of this
Agreement shall prevail.
Borrower




 Amkor Technology Korea, Inc. ((seal))
Representative Director Joo-Ho Kim Address: 280-8, Sungsoo-dong 2-ga,
Sungdong-gu, Seoul



The Borrower has received the General Terms and Conditions for Bank Credit
Transactions and a copy of this Agreement, and have been sufficient explained
of, and understands, the material contents thereof.
Borrower
Amkor Technology Korea, Inc. ((seal))
Representative Director Joo-Ho Kim Address: 280-8, Sungsoo-dong 2-ga,
Sungdong-gu, Seoul




Woori Bank